DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/27/2022 is entered and acknowledged by the Examiner. Claims 4, 7, 10, 11, 14, 17, 20, 22, 26, and 28 have been amended. New claim 31 has been added. Claims 5, 9, 12, 16, 19, 21, 25, 27, and 29 were previously cancelled. Claims 1-4, 6-8, 10, 11, 13-15, 17, 18, 20-22, 24, 26, 28, 30, and 31 are currently pending in the instant application.
The objection of claims 7, 8, and 22 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 4, 6-8, 11, 14-15, 17-18, 20, 22, 26, 28, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-4, 6-8, 10-11, 13-15, 17-18, 20, 22, 24, 27, 28, and 30 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu (US 2004/0154495 Al) as evident by BYK-065 Date Sheet is maintained.
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
At pages 8-12 of the remark, Applicant main argument is Zhu does not disclose carbon black. The Examiner respectfully disagrees with the Applicant's remark. Zhu discloses a jet ink composition comprising a colorant (See [0016]) wherein the colorant can be a dye, pigment, or lake, a combination thereof (See [0027]). In one embodiment, a pigment may be preferred and the pigment includes inorganic pigment and organic pigment wherein the organic pigment is carbon black (See [0028]). Clearly, the ink composition of Zhu can comprise of carbon black pigment as a colorant. Based on the teaching of Zhu, a person skilled in the art could formulate an ink composition that includes carbon black pigment as a colorant because Zhu discloses that said carbon black pigment can be use as an organic pigment in the ink composition.
Applicant further argues that Zhu clearly identifies a dye as the preferred colorant and exemplifies using a dye at Table 1 and none of the examples disclose carbon black. The Examiner respectfully disagrees with the Applicant's remark. As state above, Zhu also discloses a pigment as a preferred colorant wherein the pigment can be an organic pigment that is carbon black (See [0028]). Therefore, the preferred colorant can be carbon black. Additionally, it has been held that a reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). Therefore, it is not necessary that Zhu exemplifies using carbon black to render the ink composition anticipatory or obvious.
At page 9 of the remark, Applicant argues that Zhu fails to disclose the dispersant of new claim 31. The Examiner respectfully disagrees with the Applicant's remark. At paragraph [0032] of Zhu, Zhu discloses that the ink composition include a wetting agent wherein the wetting agent is a surfactant. A surfactant is a dispersing agent and a dispersant as recited in new claim 31. 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-11, 13-15, 17-18, 20, 22, 24, 27, 28, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu (US 2004/0154495 Al) as evident by BYK-065 Date Sheet.
Claims 1-4, 6-8, 10-11, 13-15, 17-18, 20, 22, 24, 27, 28, 30 are rejected for the reasons of record.
Regarding new claim 31, Zhu discloses the ink composition comprising surfactant as a wetting agent (See [0032]). A surfactant is known in the art as a dispersing agent and a dispersant. Thus, the surfactant of Zhu fulfills the claimed dispersant.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure.  
US 2014/0378585 A1 (hereinafter Li) discloses an inkjet ink composition comprises 0.1-10 wt% of a surface colorant, 0.1-10 wt% of a hydrophobic colorant, 3-30 wt% of a carrier, 50-85 wt% of a solvent, 0.1-35 wt% of a binder, and 0.1-10 wt% of an additive including surfactant and conducting salt (See [0014] to [0021], [0072] and [0074]). Li discloses that the surface colorant is a pigment-based colorant including carbon black (See [0015] and [0029]). The pigment-based colorants including pigment black (carbon black pigment) includes pigment black 7 (See [0055]). Li exemplifies ink compositions containing pigment black 7 (See Examples 3-4, Table 1). Li appears to disclose an ink composition containing all the claimed ingredients within the claimed proportions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761